DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are rejected.
	Claims 10-20 are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Bradford (EP0804957A2) in view of Cho et al. (US 2017/0292482) [hereinafter Cho].
	With respect to claim 1, Bradford discloses a filter assembly, as shown in Fig. 17, having: a filter cartridge 110 (fluid filter housing), as shown in Fig. 17; and a filter head assembly 112 (filter base) attached to said fluid filter housing 110, as shown in Fig. 17, said filter base 112 having an actuator 118 (priming pump) configured to move fluid 
Bradford lacks a second mount configured for mounting said filter base in a second orientation different from said first orientation.
	Cho discloses a filter assembly 10, as shown in Fig. 1, having a first mount and a second mount, as shown in the figure below.


    PNG
    media_image1.png
    399
    814
    media_image1.png
    Greyscale
        

	It would have been obvious to one of ordinary skill in the art to replace the mount disclosed by Bradford with the mounts taught by Cho in order to be able to attach the filter assembly in a desired position or to provide a second mount on the filter assembly disclosed by Bradford in order to securely attach the assembly in a desired position, and since Bradford already suggests that other mounting techniques may be used (see col. 2, lines 37-39 of Bradford).  It is obvious that with this modification the filter assembly will be able to be positioned in two different positions, depending on which mount is used.

With respect to claim 2, Bradford discloses wherein said second direction is opposite said first direction, as shown in Fig. 3.



	With respect to claim 4, Bradford as modified by Cho discloses a bracket configured for engagement with either one of said first and said second mounts, as shown in Fig. of Cho.

	With respect to claim 5, Bradford as modified by Cho discloses wherein said first mount and said second mount are the same and are disposed on opposite sides of said filter base, as shown in Fig. 1 of Cho.

With respect to claim 6, Bradford as modified by Cho teaches wherein at least one of said first and second mounts comprises a plurality of retention features, as shown in Fig. 1 of Cho.  Bradford as modified by Cho lacks the mounts having internally threaded bosses configured for receiving a respective plurality of externally threaded mounting bolts.  However, this would have been obvious to one of ordinary skill in the art in order to secure the mounts to the base since one of ordinary skill would recognize to choose a desired retention feature and threaded bolts are a common retention feature used to secure to elements together.

With respect to claim 8, Bradford discloses wherein said filter base 112 comprises one or more plugs 58, as shown in Fig. 11.

.


Claim 7 is finally rejected under 35 U.S.C. 103 as being unpatentable over Bradford (EP0804957A2) in view of Cho (US 2017/0292482) as applied to claim 1 above, and further in view of Byrski et al. (US 2016/0305381) [hereinafter Byrski].
With respect to claim 7, Bradford as modified by Cho does not disclose wherein said priming pump comprises an electric pump and an electrical connector configured for connecting said electric pump to an electrical power source.  Byrski discloses a pump 50 comprising an electric pump and an electrical connector 43 configured for connecting said electric pump to an electrical power source (see paragraphs 0063-0064).  It would have been obvious to one of ordinary skill in the art to provide the priming pump disclosed by Bradford as modified by Cho as an electric pump with an electrical connector as taught by Byrski in order to use the filter assembly in an automatic fluid circuit.


Response to Arguments
Applicant's arguments filed on June 29, 2021, have been fully considered but they are not persuasive. 
In response to applicant’s argument that neither Bradford nor Cho disclose or suggest “a second inlet oriented in a second direction different from said first direction”, as required by claim 1: This argument is not persuasive.  Bradford teaches ports 116, as shown in Fig. 19, any of said ports 116 can be drilled to communicate with recess 124 or with chamber 138 (see col. 10, lines 10-14 of Bradford), i.e., any port can be an inlet or an outlet.  Therefore, Bradford teaches a port 116 (second inlet) oriented in a second direction different from said first direction, since there are five ports 116, four of them are parallel to each other and one is perpendicular to the parallel ones, as shown in Fig. 19.  
	In response to applicant’s argument that neither Bradford nor Cho discloses “a first mount configured for mounting said filter base in a first orientation, and a second mount configured for mounting said filter base in a second orientation different from said first orientation”, as required by claim 1: This argument is not persuasive.  Bradford already teaches a bracket 14, 114, attached to a mount, as shown in Figs. 1 and 17, said mount is associated with the filter base, as shown in Figs. 1 and 17, and Bradford teaches that other mounting techniques may be used in which the bracket is otherwise oriented (see col. 2, lines 37-39 of Bradford).  Cho discloses a filter assembly 10 having two mounts, as shown in Fig. 1, and one of ordinary skill would recognize that the mounts are provided to attach the filter assembly to a desired location.  Therefore, it would have been obvious to replace the mount disclosed by Bradford with the mounts taught by Cho in order to be able to attach the filter assembly in a desired position or to provide a second mount on the filter assembly disclosed by Bradford in order to securely attach the assembly in a desired position and since Bradford already suggests .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778